t c memo united_states tax_court bantam domestic_trust prudent man trustee company trustee petitioner v commissioner of internal revenue respondent docket no filed date jimmy c chisum for petitioner richard a rappazzo for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion to dismiss for lack of jurisdiction respondent’s motion and petitioner’s motion to substitute party and to change caption petitioner’s motion we shall grant respondent’s motion and deny petitioner’s motion background for purposes of respondent’s motion and petitioner’s motion the parties do not dispute the following factual allegations that are part of the record during its taxable_year petitioner was a_trust engaged in business in the state of indiana peti- tioner filed a federal_income_tax return for estates and trusts form_1041 return for that taxable_year which was signed by jimmy c chisum as agent for the prudent man trustee co upon commencement of the examination of the return filed by petitioner respondent requested petitioner to provide respondent with complete copies of the trust documents relating to it petitioner refused to provide respondent with the trust documents or any other type of documentary_evidence regarding who was the first appointed trustee of petitioner the notice_of_deficiency issued to petitioner was sent to the following two addresses bantam domestic_trust bantam domestic_trust aka snyder poultry processing aka snyder poultry processing prudent man trustee company prudent man trustee company trustee trustee post office box post office box harlan indiana snyder nebraska petitioner filed a petition in this court which was signed on its behalf by jimmy c chisum as agent for trustee prudent man trustee company the purported trustee for petitioner respondent’s motion contends in pertinent part in summary mr chisum lacks the capacity to bring the instant suit directly on behalf of the trust because he is not the trustee additionally mr chisum lacks the capacity to represent the trustee or any other person in this proceeding because he is not an attorney and is not otherwise admitted to practice before this court since the petition in this case was not brought by a party with proper capacity as required by the tax_court rules_of_practice and procedure this case should be dis- missed for lack of jurisdiction petitioner filed an objection to respondent’s motion in which it asks the court to deny that motion petitioner’s objection to respondent’s motion asserts in pertinent part as there is a change in fiduciary simultaneous with this objection and the change in fiduciary answers the objection raised by the respondent in the motion to dismiss this court cannot dismiss as set forth in rule a rules_of_practice and proce- dure united_states tax_court any further objections by the respondent must be done either by an answer to the petition or by other motions as set forth in rule rules_of_practice and procedure united_states tax_court the court had the document submitted by petitioner that purported to be a change in fiduciary filed as petitioner’s motion to substitute party and to change caption petitioner’s motion alleges in pertinent part notice is hereby given that john p wilde has been appointed as co-trustee of bantam domestic_trust along with jimmy c chisum and prudent man trustee co has resigned john p wilde will be proceeding in his capacity as a co-trustee of an expressed sic trust attached to petitioner’s motion are two documents one of which is entitled appointment of successor trustee and the second of which is entitled minute of trustee resignation the document entitled appointment of successor truster states the prudent man trustee co does hereby appoint j c chisum john wilde as the successor trustees for bantam trust the appointment takes effect immediately and asks that the successor waive all time and notice require- ments in the appointment and resignation executed thi sec_21 ' day of january in the year of our lord the prudent man trustee co trustee by s donna chisum f a for trustee acceptance of appointment as successor trustee the prudent man trustee co does hereby accept the appointment of successor trustees and the resigna- tion of j c chisum john wilde the above resignation and waiver of time is accepted and with the accepting of successor trustees j c chisum john wilde assume the duties and responsibilities as trustee for bantam trust executed thi sec_21 ' day of january in the year of our lord j c chisum trustee by s j c chisum trustee john wilde by s john wilde trustee the document entitled minute of trustee resignation states the prudent man trustee co does hereby resign the position as trustee for bantam trust by special arrangement with the successors j c chisum john wilde all the time clauses in this act are waived the resignation is immediate final and irrevocable this resignation takes effect immediately upon the signing and endorsement by the successor trustee this is intended to release the prudent man trustee co from all responsibility associated with the trust executed thi sec_21 ' day of january in the year of our lord the prudent man trustee co trustee by s donna chisum f a for trustee ratified accepted acknowledged thi sec_21 day of january in the year of our lord j c chisum by s j c chisum trustee john wilde by s respondent filed an objection to petitioner’s motion re- spondent’s objection that objection asserts in pertinent part in response to respondent’s motion to dismiss for lack of jurisdiction petitioner provided to this court copies of documents alleging that prudent man trustee co was removed as trustee and that jimmy c chisum and john p wilde have been appointed successor trustees of the petitioner trust there is absolutely no evidence from which the court can adduce that the documents referred to in paragraph above create a legal assignment of either mr chisum and or mr wilde as successor trust- ees the documents petitioner submitted appear to be self-serving and created solely in response to respon- dent’s original motion to dismiss for lack of jurisdic-- tion petitioner has provided no evidence that said assignments are valid or authorized under the terms of the trust_indenture assuming one exists if the initial trustee or any successor trust- ees thereafter were in fact an entity called prudent man trustee co petitioner should be required to produce credible_evidence establishing the legal exis-- tence and validity of that entity without the evidence described above in para- graph petitioner has failed to demonstrate that either mr chisum and or mr wilde were legally appointed as subsequent trustees authorized to act on behalf of the trusts sic and bring the instant case before this court see t c rule c the capacity of mr chisum and or mr wilde to bring the instant suit in this court has not been established the court held a hearing on respondent’s motion and peti- tioner’s motion hearing at which mr chisum appeared on behalf of petitioner ’ at that hearing respondent introduced into the record a document signed by the secretary of state of nebraska ’ that document stated in pertinent part i scott moore secretary of state of nebraska do hereby certify that after a thorough search of all records i do not find a record of a corporation by the name prudent man trustee co ever having filed articles of incorporation or issued a certificate of authority to transact business as a foreign_corporation in the state of nebraska discussion rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and ‘at the hearing the court informed mr chisum that its allowing him to appear at the hearing as the alleged trustee of petitioner did not mean that the court agreed that he in fact was a duly appointed and authorized trustee of petitioner presumably respondent proffered the document in question at the hearing on respondent’s motion and petitioner’s motion because one of the addresses to which respondent sent the notice issued to petitioner was in nebraska 7al1l rule references are to the tax_court rules_of_practice and procedure such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived the record is unclear as to whether petitioner was organized as a_trust under the laws of arizona or some other state al- though the parties do not dispute that petitioner was carrying on business during its taxable_year in the state of arizona at the hearing mr chisum asserted that the administration of the trust 1s governed by the laws of the state of arizona and that the sole jurisdiction or exclusive jurisdiction in determining the validity of the contract for trust and determin-- ing the validity of the trustee party is in superior court of state of arizona assuming arguendo as petitioner claims that it is a_trust the administration of which is subject_to the laws of the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant assuming arguendo as respondent claims upon information and belief that petitioner is a_trust the administration of which is subject_to the laws of the state of indiana under indiana law see rule c a trustee has the power to commence litigation on behalf of a_trust see ind code ann sec a michie case petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden petitioner must provide evidence establishing that mr wilde and mr chisum have authority to act on its behalf see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we reject petitioner’s position that the validity of the purported appointment of mr wilde and mr chisum as trustees of petitioner falls within the exclusive jurisdiction of the supe- rior court of the state of arizona -petitioner no longer contends that mr chisum is authorized to act on its behalf in this proceeding as the agent of prudent man trustee co and we conclude that it has abandoned any such argument even if it had not abandoned such an argument on the record before us we find that petitioner has not shown that mr chisum was properly employed by the trustee of petitioner in accordance with the laws of either the state of arizona see ariz rev stat ann sec c west or the state of indiana see ind code ann sec a michie we further find that unless mr chisum is a duly ap- pointed and authorized trustee of petitioner mr chisum is not authorized to represent or act in this proceeding on behalf of either petitioner or the trustee of petitioner see rules - lo - we are not persuaded by the document relating to petitioner entitled appointment of successor trustee and minute of trustee resignation that mr wilde and mr chisum are duly appointed and authorized trustees of petitioner on the record before us we find that petitioner has failed to establish that mr wilde and mr chisum are authorized to act on its behalf to reflect the foregoing an order denying petitioner’s motion and an order of dismissal for lack of jurisdiction granting respondent’s motion will be entered ‘we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant
